Citation Nr: 1618859	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Ltd.


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to February 1949 and from September 1952 to May 1954.  He received a Combat Infantryman Badge among other medals and decorations.  He died in April 2010 and appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant and R.M. provided testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript is of record.  The claim was remanded by the Board in November 2011 for additional development.

The Board issued a decision in April 2013 that denied the claim.  The appellant appealed the Board's April 2013 decision to the United States Court of Appeals    for Veterans Claims (Court) and in a July 2014 Memorandum Decision, the Court vacated the April 2013 Board decision and remanded it for further proceedings.  

The Board remanded the claim again in August 2015 for additional development.   It has been returned for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in April 2010.  His certificate of death indicates that the diseases, injuries or complications that directly caused his death were myocardial infarction, neutropenic sepsis (fever hypotension), staphylococcal pneumonia and lung cancer (poorly differentiated adenocarcinoma).  Other significant conditions contributing to death were found to be metastases from lung cancer (15 months) and chronic obstructive pulmonary disease (5 years).  

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD).  He had no other service-connected disabilities.

3.  The probative medical evidence is in equipoise as to whether the Veteran's service-connected PTSD materially contributed to his death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.303(a) (2015).  The service-connected disability may be either the principal or a contributory cause of death.   38 C.F.R. § 3.312(a) (2015).  A disability is the principal cause of death if it was  the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2015).  A disability is a contributory cause of death    if it contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R.  § 3.312(c) (2015). 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may  be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran died in April 2010.  His certificate of death indicates that the diseases, injuries or complications that directly caused his death were myocardial infarction, neutropenic sepsis (fever hypotension), staphylococcal pneumonia and lung cancer (poorly differentiated adenocarcinoma).  Other significant conditions contributing to death were found to be metastases from lung cancer (15 months) and chronic obstructive pulmonary disease (5 years).  During his lifetime, the Veteran was service connected for PTSD, and had no other service-connected disabilities.  

Initially, the Board notes that the appellant does not contend, nor does the        record otherwise reflect, that the conditions listed as the Veteran's immediate         or contributing cause of death (myocardial infarction, neutropenic sepsis (fever hypotension), staphylococcal pneumonia, lung cancer, and/or chronic obstructive pulmonary disease) were incurred in or otherwise the result of the Veteran's     active service.  The Veteran's service treatment records are devoid of reference      to complaint of, or treatment for, any of those conditions during service and there   is no competent evidence that establishes an etiological relationship between any of these conditions, which were first demonstrated years after the Veteran's separation from service, and the Veteran's active duty service.

The crux of the appellant's case, however, is not that any of the conditions listed as the Veteran's immediate or contributing cause of death are due to service, but rather that the Veteran's service-connected PTSD contributed to the Veteran's death.  More specifically, the appellant contends that the Veteran's service-connected PTSD (and the related stress) caused, aggravated, or contributed substantially to his death, to include the development of hypertension and/or other heart/medical problems that resulted in the myocardial infarction that caused his death.  

Multiple medical opinions have been obtained and provided in this case on the question of the relationship between the Veteran's service-connected PTSD and whether such condition caused or contributed to the conditions that caused his death.  

The Board notes that medical opinions were obtained in December 2011 and December 2012 which addressed the Appellant's contentions regarding the cause  of the Veteran's death.  In December 2011, a VA physician reviewed the evidence of record, and noted that his review of the medical literature failed to support a finding that PTSD caused myocardial infarction or ischemic heart disease.    

In December 2012 a cardiologist from the Veterans Hospital Administration (VHA) provided an opinion concluding that the Veteran's death was less likely as not related to his PTSD.  The cardiologist did acknowledge that a medical study demonstrated there may be some temporal relationship between ischemic heart disease and PTSD, but it did not answer the questions to establish causation.  The VHA cardiologist stated that there was no evidence that PTSD causes ischemic heart disease.  Thus, there is no demonstration of causation, nor is there evidence that chronic PTSD is a potent risk factor for the development of ischemic heart disease.  The physician concluded that the Veteran's chronic PTSD was less likely to have caused or contributed to his death related to acute myocardial infarction.

Another VHA opinion was obtained in April 2015, in which a VHA cardiologist found that the record did not reflect the Veteran actually suffered from ischemic heart disease and that it was unclear whether the Veteran actually suffered from    an acute myocardial infarction at the time of his death.  The specialist noted that even assuming the Veteran did suffer from an acute myocardial infarction, it was precipitated by his failing respiratory status and less likely his PTSD.  This opinion provided a very detailed discussion of the facts of this case and rationale for the conclusions reached, to include reference to medical treatises.  The specialist did note that literature cited by the private cardiologist in the 2015 opinions show an association between PTSD and coronary artery disease but did not show causation.

Opinions from Dr. D.B., a cardiologist, were submitted in January 2015 and May 2015 to support the claim.  Dr. D.B. acknowledged the Veteran's negative stress  tests, but noted that such tests do not preclude the presence of coronary artery disease. Dr. D.B. also mentioned multiple studies suggesting strong link between PTSD and subclinical outcomes.  Dr. D.B. stated that he agrees the Veteran's acute pulmonary process was the likely trigger of his myocardial infarction and death, but stated it still does not deter from the fact that his history of PTSD more likely than not contributed to his ultimate cardiac death.  

Upon review of the record, the Board notes there is competent and probative medical evidence both in favor of the claim and against the claim.  Both the VHA cardiologist and the private cardiologist provided detailed discussions, often disagreeing with each other's conclusions regarding causation between PTSD and heart disease.  The VHA cardiologist did acknowledge that there is medical literature that supports some association between PTSD and coronary artery disease but did not show causation.  Dr. D.B. concluded that the Veteran's PTSD contributed to the Veteran's cardiac health and ultimately contributed to his death.


Here, two Board certified cardiologists have provided competing opinions as to    the relationship between the Veteran's PTSD and any cardiovascular disability that contributed to the Veteran's death.  Both opinions provided a detailed analysis and both opinions discussed relevant medical literature.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a state of relative equipoise.  In this matter, the Board is of the opinion that this point has been attained.  Accordingly, the Board will resolve all doubt in the appellant's favor, and find that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


